 



Exhibit 10.28
CENTRA BANK, INC., AND CENTRA FINANCIAL HOLDINGS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT
     Effective this 23rd day of February, 2008, this SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN AGREEMENT (“Agreement”) is adopted by and between CENTRA BANK,
INC. (“Bank”), a bank located in Morgantown, West Virginia, and organized under
the laws of the State of West Virginia, and DOUGLAS J. LEECH, Jr. (“Executive”),
a member of a select group of management and highly compensated employees of the
Bank, and joined in by CENTRA FINANCIAL HOLDINGS, INC, a West Virginia
Corporation. The purpose of this Agreement is to further the growth and
development of the Bank by providing Executive with supplemental retirement
income, and thereby encourage Executive’s productive efforts on behalf of the
Bank and the Bank’s shareholders, and to align the interests of the Executive
and those shareholders.
     It is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code, prior to actual receipt of benefits.
Article 1
Definitions and Construction
     Where the following words and phrases appear in the Agreement, they shall
have the respective meanings set forth below, unless their context clearly
indicates otherwise:

1.1   “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Executive’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of the Bank and shall be calculated to include amounts not
otherwise included in the Participant’s gross income under Code Sections 125,
402(e)(3), 402(h), or 403(b) pursuant to plans established by the Bank;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Executive. Any fees paid to Executive for service on the
Board shall be included as part of Base Salary.   1.2   “Beneficiary” shall mean
the person(s) designated by the Executive, including the estate of the
Executive, entitled to a benefit under Articles 3 and 4.   1.3   “Board” shall
mean the Board of Directors of the Bank.   1.4   “Bonus” shall mean any
compensation, in addition to Base Salary, payable to an Executive during a Plan
Year, under any of the Bank’s annual bonus or cash incentive plans, excluding
stock options.

1



--------------------------------------------------------------------------------



 



  1.5   “Change of Control” shall mean a Change of Control as defined in Section
4(d) of the Employment Agreement.   1.6   “Code” shall mean the United States
Internal Revenue Code of 1986, as amended.   1.7   “Current Year Compensation”
shall mean the Executive’s current year Base Salary, annualized, plus
Executive’s Bonus. For purposes of calculating Current Year Compensation, the
Bank shall use the highest Bonus amount paid to the Executive within the
immediately preceding 5 calendar years, increased by 4%. In the event the
termination event occurs during 2008, the Executive’s compensation for the Bonus
portion of Current Year Compensation shall be the Bonus actually paid to the
Executive in calendar year 2008.   1.8   “Disability” shall mean a Disability as
defined in Section 4(i) of the Employment Agreement.   1.9   “Effective Date”
shall mean January 1, 2008.   1.10   “Employment Agreement” shall mean that
certain agreement between Douglas J. Leech, Jr. and Centra Bank, dated
January 17, 2008.   1.11   “Five-Year Average” shall mean the average of the
total Base Salary and Bonus earned by the Executive each year over the five most
recent calendar years of active employment prior to the termination event. The
most current year of service shall be considered one of these years. In the
event that the most current year of service is a partial year, the current
year’s compensation for the Five-Year Average shall be calculated using the
current year’s Base Salary annualized, and shall include an amount equal to the
highest Bonus amount paid to the Executive within the immediately preceding 5
calendar years, increased by 4%. In the event the termination event occurs
during 2008, the Bonus portion of the Executive’s compensation for the year of
termination, to be used in the Five-Year Average, shall be the Bonus actually
paid to the Executive in calendar year 2008. In no event shall the Five-Year
Average be reduced as a result of the commencement of severance payments under
the Employment Agreement, or for any other reason.   1.12   “Involuntary
Termination” shall mean the Executive’s employment terminates prior to
Executive’s Normal Retirement Age and such termination is not due to Voluntary
Termination. An Involuntary Termination would therefore include a termination
following Change of Control, Disability, or Termination of Employment without
Just Cause.   1.13   “Voluntary Termination” shall mean that the Executive
terminates employment voluntarily with the Bank before reaching Normal
Retirement Age.   1.14   “Normal Retirement Age” shall mean the date on which
the Executive attains age 65.

2



--------------------------------------------------------------------------------



 



1.15   “Normal Retirement Date” shall mean the later of (a) Executive’s
attainment of the Normal Retirement Age while in the active service of the Bank,
or (b) Executive’s Separation from Service.   1.16   “Plan Administrator” shall
mean the plan administrator described in Article 6.   1.17   “Plan Year” shall
mean each twelve-month period commencing on January 1 and ending on December 31
of each year. The initial Plan Year shall commence on the Effective Date of this
Plan and end on the following December 31.   1.18   “Separation from Service”
shall have the same definition as that set forth in Treasury Regulation
§1.409A-1(h), or any subsequently applicable regulation.   1.19   “Termination
for Just Cause” has that meaning set forth in Section 4(c) of the Employment
Agreement.   1.20   “Termination of Employment” shall mean that Executive has
ceased rendering services as an employee of the Bank.   1.21   “Three-Year
Average” shall mean the average of the total Base Salary and Bonus earned by the
Executive each year over the three most recent calendar years of active
employment prior to the termination event. The most current year of service
shall be considered one of these years. In the event that the most current year
of service is a partial year, the current year’s compensation for the Three-Year
Average shall be calculated using the current year’s Base Salary annualized, and
shall include an amount equal to the highest Bonus amount paid to the Executive
within the immediately preceding 5 calendar years, increased by 4%. In the event
the termination event occurs during 2008, the Bonus portion of the Executive’s
compensation for the year of termination, to be used in the Three-Year Average,
shall be the Bonus actually paid to the Executive in calendar year 2008. In no
event shall the Three-Year Average be reduced as a result of the commencement of
severance payments under the Employment Agreement, or for any other reason.

Article 2
Distributions During Executive’s Lifetime

2.1   Normal Retirement Benefit. Upon Executive’s Normal Retirement Date, the
Bank shall pay to the Executive the annual benefit described in this Section 2.1
in lieu of any other benefit under this Article.

  2.1.1   Amount of Benefit. The annual Normal Retirement Benefit shall be equal
to:

65% of the Five-Year Average.

  This amount shall be offset only by the following amount equal to:     •  
100% of Social Security (annual offset amount is calculated assuming Social
Security benefits commence at Executive’s age 65)     •   100% of the
employer-paid portion of Executive’s 401(k) plan, annuitized over 15 years.

3



--------------------------------------------------------------------------------



 



  The amount shall not be offset by any other payment or benefit to Executive
including those under any other plan.

  2.1.2   Form and Timing of Benefit. The Bank shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments, commencing on the first
day of the month following the Executive’s Normal Retirement Date, for a period
of fifteen (15) years.

2.2   Involuntary Termination Benefit. Upon the Executive’s Involuntary
Termination, the Bank shall pay to the Executive the benefit described in this
Section 2.2 in lieu of any other benefit under this Article.

  2.2.1   Amount of Benefit. Subject to Sections 2.4 (vesting) and 2.5
(discounted present value), the benefit under this Section 2.2 shall be a vested
percentage of 1.5 times the greater of the following:

  A.   65% of the Current Year Compensation;     B.   65% of the Three-Year
Average; or     C.   65% of the Five-Year Average

  2.2.2   Form and Timing of Benefit. The Bank shall pay the annual benefit to
the Executive in twelve (12) equal monthly installments, commencing on the first
day of the month that is sixty (60) months following Executive’s Separation from
Service. Such benefit shall be paid to the Executive for a period of fifteen
(15) years.

For example: Executive (hypothetically) earned the following
amounts:
2006 — $100,000 Base Salary and $50,000 Bonus ($150,000)
2007 — $100,000 Base Salary and $60,000 Bonus ($160,000)
2008 — $150,000 Base Salary and $100,000 Bonus ($250,000)
2009 — $150,000 Base Salary and $100,000 Bonus ($250,000)
2010 — $200,000 Base Salary and $150,000 Bonus ($350,000)
2011 — $250,000 Base Salary and            Bonus (because this is a partial
year of service, the Bonus for this year will be based on the highest Bonus
paid during the 5 preceding years.)

  Upon Executive’s Involuntary Termination in July of 2011, the Executive would
be entitled to 1.5 times the highest of the 3 factors in 2.2.1(A)-(C),
calculated as follows:     •   Current Year Compensation equals $406,000
($250,000 Base Salary plus $150,000 Bonus increased by 4%)     •   Three-Year
Average equals $335,333     •   Five-Year Average equals $283,200     Because
Current Year Compensation is the highest of the 3 factors, Executive is entitled
to an annual benefit equal to $609,000/year (1.5 times $406,000) (before

4



--------------------------------------------------------------------------------



 



  Social Security and 401(k) offsets) for 15 years, commencing payments sixty
(60) months following Separation from Service.

2.3   Voluntary Termination or Termination for Just Cause. Upon the Executive’s
Voluntary Termination or Termination of Employment for Just Cause, the Bank
shall pay the Executive the benefit described in this Section 2.3 in lieu of any
other benefit under this article.

  2.3.1   Amount of Benefit. Subject to Sections 2.4 (vesting) and 2.5
(discounted present value), the benefit under this Section 2.3 shall be a vested
percentage of the amount calculated pursuant to Sections 2.1.1.     2.3.2   Form
and Timing of Benefit. The Bank shall pay the annual benefit to the Executive in
twelve (12) equal monthly installments, commencing on the first day of the month
that is sixty (60) months following Executive’s Separation from Service. Such
benefit shall be paid to the Executive for a period of fifteen (15) years.

2.4   Vesting. Executive shall vest in the Normal Retirement Benefit set forth
in Section 2.1 at a rate of 1.667% per month, such that after completing sixty
(60) months of continuous service from the Effective Date, the Executive shall
be 100% vested in the Normal Retirement Benefit. Vesting credit shall be given
at this same rate during any period of severance under the Executive’s
Employment Agreement.   2.5   Discounted Present Value. In the event payments
under this Agreement commence prior to Executive’s Normal Retirement Age, the
Bank shall discount the benefit payments by the number of years prior to Normal
Retirement Age that the Executive begins receiving benefit payments. Such
discount shall be calculated using the U.S. Treasury 5-year note rate in effect
within 30 days prior or subsequent to the Effective Date, whichever rate
provides the higher benefit. For example, if benefit payments commence at age
63, such benefits shall be discounted for two years at the rate described in
this Section 2.5.   2.6   Internal Revenue Code Section 280G Gross-Up.
Notwithstanding anything in this Agreement to the contrary, if any of the
payments provided for under this Agreement, together with any other payments
that Executive has the right to receive (such other payments together with the
Agreement Payments are referred to as the “Total Payments”), would constitute an
“excess parachute payment,” as defined in Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”) (an “Excess Parachute Payment”),
the Employer (or its successor) shall pay to the Executive an amount equal to
the sum of (i) any excise taxes or other taxes due as a result thereof, and
(ii) any interest, fines and penalties resulting from such overpayment, plus
(iii) an amount necessary to reimburse the Executive substantially for any
income, excise or other taxes payable by the Executive with respect to the
amounts specified in (i) and (ii) above, and the reimbursement provided by this
clause (iii). Such tax gross up payment shall be made to Executive no later than
the due date of the Executive’s tax return reporting the amount of such tax.  
2.7   Restriction on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, distributions to Executive may not commence
earlier than six (6) months

5



--------------------------------------------------------------------------------



 



    after the date of a Separation from Service if, pursuant to Section 409A of
the Code, Executive is considered a “specified employee” under Section 416(i) of
the Code. In the event a distribution is delayed pursuant to this Section 2.4,
the first six months of installment payments shall be delayed, aggregated, and
paid instead on the first day of the seventh month, after which all installment
payments shall be made on their regular schedule.   2.8   Payments Upon Income
Inclusion. Should amounts deferred under this Agreement become includable in the
Executive’s income by reason of a failure of this Agreement to comply with the
requirements of Section 409A of the Code, the Bank shall distribute to the
Executive an amount necessary to cover the includible amounts, as well as other
amounts necessary to cover FICA, employment, and income taxes, to the extent
such distributions do not exceed the Executive’s vested account balances.   2.9
  Certain Accelerated Payments. The Bank may make any accelerated distribution
permissible under Treasury Regulation §1.409A-3(j)(4) to the Executive of
deferred amounts, provided that such distribution(s) meets the requirements of
§1.409A-3(j)(4).   2.10   Subsequent Changes to Time and Form of Payment. The
Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of this Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

  (1)   The subsequent deferral election may not take effect until at least
twelve (12) months after the date on which the election is made;     (2)   The
payment (except in the case of death, Disability, or unforeseeable emergency)
upon which the subsequent deferral election is made is deferred for a period of
not less than five (5) years from the date such payment would otherwise have
been made; and     (3)   In case of a payment made at a specified time, the
election must be made not less than twelve (12) months before the date the
payment is scheduled to be made.

2.11   Liberal Construction. The parties have attempted to clearly set forth
their intentions in this Agreement. To the extent a dispute arises as to the
meaning or interpretation of any term herein, notwithstanding any provision of
this Agreement to the contrary, such meaning or interpretation shall be
construed liberally in favor of the Executive in recognition of the Executive’s
contributions to the founding, operation, and success of the Bank.

Article 3
Distribution Upon Death

3.1   Death During Active Service. In the event Executive dies prior to Normal
Retirement Age while in the active service of the Bank, the death shall be
treated as an Involuntary Termination (under Section 2.2), and the Executive’s
Beneficiary shall be entitled to the annual amount calculated pursuant to
Section 2.2.1. Such annual amount shall be paid to the Executive’s designated
Beneficiary in twelve (12) equal monthly installments, commencing on the first
day of the month on the date that is 60 months following

6



--------------------------------------------------------------------------------



 



    Executive’s Death, for a period of fifteen (15 years).

3.2   Death Subsequent to Voluntary or Involuntary Termination, or Following
Termination for Just Cause. In the event Executive dies subsequent to Voluntary
or Involuntary Termination, or following Termination for Just Cause, the Bank
shall pay to the Executive’s designated Beneficiary the benefit described under
Sections 2.2 or 2.3, respectively, reduced by the number of payments already
received by the Executive prior to death, until a cumulative total of 180 equal
monthly installments have been completed. Such payments shall commence on the
date that is 60 months following Executive’s Death.

3.3   Death Subsequent to Normal Retirement Age. In the event Executive attains
the Normal Retirement Age and earns the Normal Retirement Benefit described in
Section 2.1 herein, and thereafter dies, the bank shall continue to pay to the
Executive’s designated Beneficiary the benefit described under Section 2.1,
reduced by the number of payments already received by the Executive prior to
death, until a cumulative total of 180 equal monthly installments have been
completed. Such payments shall commence on the first day of the month following
the Executive’s death.

Article 4
Beneficiaries

4.1   Beneficiary. Executive shall have the right to name a Beneficiary of the
death benefit described in Section 3 herein. Executive shall have the right to
name such Beneficiary at any time prior to Executive’s death and submit it to
the Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and acknowledged by the Plan Administrator, the form
shall be effective. The Executive may change a Beneficiary designation at any
time by submitting a new form to the Plan Administrator. Any such change shall
follow the same rules as for the original Beneficiary designation and shall
automatically supersede the existing Beneficiary form on file with the Plan
Administrator. If Beneficiary predeceases Executive, or if the Beneficiary is a
spouse and the marriage is dissolved prior to Executive’s death, the Beneficiary
designation shall be automatically revoked. If the Executive names someone other
than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Plan Administrator, must be signed by that Executive’s spouse
and returned to the Plan Administrator.

4.2   Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate, to be administered as part of the
Executive’s estate.

4.3   Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit

7



--------------------------------------------------------------------------------



 



    shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Agreement for such distribution amount.

Article 5
Administration of Agreement

5.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement. Any actions taken by
the Board in its role as Plan Administrator that may affect the material terms
of this Agreement shall require the written consent of the Executive.   5.2  
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.   5.3   Binding Effect
of Decisions. The decision or action of the Plan Administrator with respect to
any question arising out of or in connection with the administration,
interpretation and application of the Agreement and the rules and regulations
promulgated hereunder shall be decided only after Executive has had 60 days
written notice to evaluate any such decisions or actions and to make
recommendations or request modifications to any such contemplated decision or
action.   5.4   Indemnity of Plan Administrator. The Bank shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.   5.5   Bank Information. To
enable the Plan Administrator to perform its functions, the Bank shall supply
full and timely information to the Plan Administrator on all matters relating to
the date and circumstances of any Voluntary or Involuntary Termination or
retirement of the Executive, and such other pertinent information as the Plan
Administrator may reasonably require.   5.6   Annual Statement. The Plan
Administrator shall provide to the Executive, within one hundred twenty
(120) days after the end of each Plan Year, a statement setting forth the
benefits to be distributed under this Agreement.   5.7   Arbitration. All
claims, disputes and other matters in question arising out of or relating to
this Agreement or the breach or interpretation thereof, other than those matters
which are to be determined by the Bank in its sole and absolute discretion,
shall be resolved by binding arbitration before a representative member,
selected by the mutual agreement of the parties, of the Judicial Arbitration and
Mediation Services, Inc. (“JAMS”), located in

8



--------------------------------------------------------------------------------



 



    a forum convenient to both parties with the state of West Virginia. In the
event JAMS is unable or unwilling to conduct the arbitration provided for under
the terms of this paragraph, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties of
the American Arbitration Association (“AAA”) located in West Virginia, shall
conduct the binding arbitration referred to in this paragraph. Notice of the
demand for arbitration shall be filed in writing with the other party to this
Agreement and with JAMS (or AAA, if necessary). In no event shall the demand for
arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question would be
barred by the applicable statute of limitations. The arbitration shall be
subject to such rules of procedure used or established by JAMS, or if there are
none, the rules of procedure used or established by AAA. Any award rendered by
JAMS or AAA shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of West Virginia Law and Civil Procedure. Any arbitration
hereunder shall be conducted in Morgantown, West Virginia, unless otherwise
agreed to by the parties.   5.8   Attorneys’ Fees. In the event of any
arbitration or litigation concerning any controversy, claim or dispute between
the parties hereto, arising out of or relating to this Agreement or the breach
hereof, or the interpretation hereof, (a) each party shall pay his own
attorneys’ arbitration fees incurred; (b) the prevailing party shall be entitled
to recover from the other party reasonable expenses, attorneys’ fees and costs
incurred in the enforcement or collection of any judgment or award rendered. The
“prevailing party” means any party (one party or both parties, as the case may
be) determined by the arbitrator(s) or court to be entitled to money payments
from the other.

Article 6
Claims And Review Procedures

6.1   Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

  6.1.1   Initiation — Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

  6.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

9



--------------------------------------------------------------------------------



 



  6.1.3   Notice of Decision. If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed;     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures; and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

6.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows:

  6.2.1   Initiation — Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.     6.2.2  
Additional Submissions — Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     6.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.     6.2.4   Timing of Plan
Administrator Response. The Plan Administrator shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 60 days by notifying the claimant in writing, prior to the end of
the initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.     6.2.5   Notice of
Decision. The Plan Administrator shall notify the claimant in writing of its
decision on review. The Plan Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

10



--------------------------------------------------------------------------------



 



  (a)   The specific reasons for the denial;     (b)   A reference to the
specific provisions of the Agreement on which the denial is based;     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 7
Amendments and Termination
It is agreed by the parties hereto that, during the lifetime of the Executive,
this Agreement may be amended or revoked at any time or times, in whole or in
part, only by the mutual written consent of the Executive and the Bank.
Article 8
Miscellaneous

8.1   Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.   8.2
  No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank’s right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.   8.3  
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.   8.4   Tax
Withholding. The Bank shall withhold any taxes that are required to be withheld
from the benefits provided under this Agreement. The Executive acknowledges that
the Bank’s sole liability regarding taxes is to forward any amounts withheld to
the appropriate taxing authority(ies).   8.5   Applicable Law. The Agreement and
all rights hereunder shall be governed by the laws of the State of West
Virginia, except to the extent preempted by the laws of the United States of
America.   8.6   Unfunded Arrangement. The Executive is a general unsecured
creditor of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive has no preferred or
secured claim.

11



--------------------------------------------------------------------------------



 



8.7   Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.   8.8   Entire
Agreement. This Agreement constitutes the entire agreement between the Bank and
the Executive as to the subject matter hereof. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.   8.9   Interpretation. Wherever the fulfillment of the intent and
purpose of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.   8.10   Alternative Action. In the event it shall become impossible for
the Bank or the Plan Administrator to perform any act required by this
Agreement, the Bank or Plan Administrator may in its discretion perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank.   8.11   Headings. Article
and section headings are for convenient reference only and shall not control or
affect the meaning or construction of any of its provisions.   8.12   Validity.
In case any provision of this Agreement shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal
and invalid provision has never been inserted herein.   8.13   Notice. Any
notice or filing required or permitted to be given to the Bank or Plan
Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Centra Bank, Inc.
990 Elmer Prince Drive
Morgantown, WV 26505
Attention: SERP Plan Administrator
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

8.14   Opportunity to Consult with Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and

12



--------------------------------------------------------------------------------



 



    conditions which may affect the Executive’s right to these benefits and
(ii) personal tax effects of such benefits including, without limitation, the
effects of any federal or state taxes, Section 280G of the Code, Section 409A of
the Code and guidance or regulations thereunder, and any other taxes, costs,
expenses or liabilities whatsoever related to such benefits, which in any of the
foregoing instances the Executive acknowledges and agrees shall be the sole
responsibility of the Executive except as otherwise provided in this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this Section 8.14. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.

     IN WITNESS WHEREOF, the Executive and a duly authorized representative of
the Bank have signed this Agreement.

              EXECUTIVE:       BANK:
 
           
 
      CENTRA BANK, INC.
/s/ Douglas J. Leech, Jr. 
           
 
DOUGLAS J. LEECH, Jr.
      By   /s/ Timothy P. Saab          
 
      Title   Senior Vice President 

          CENTRA FINANCIAL HOLDINGS, INC.
      By   /s/ Timothy P. Saab           Title   Vice President and Secretary   
  and by Compensation Committee Members of Centra Financial Holdings, Inc., and
Centra Bank, Inc:       

                  /s/ Mark R. Nesselroad       Mark R. Nesselroad            /s/
Bernard G. Westfall       Bernard G. Westfall            /s/ Thomas P. Rogers  
    Thomas P. Rogers            /s/ James W. Dailey II       James W. Dailey II 
 

13



--------------------------------------------------------------------------------



 



BENEFICIARY FORM
{   }  New Designation
{   }  Change in Designation
I,                                                                 
                     , designate the following as Beneficiary under the
Agreement:

                             
Primary:
             
 
      %     
 
           
 
             
 
      %     
 
           
 
                         
Contingent:
             
 
             
 
      %     
 
           
 
             
 
      %     
 
           
 
                       

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of [your name]”.     •   Be aware that none of
the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

                     
Name:
                   
 
                   
 
                   
Signature:
          Date:        
 
                   



SPOUSAL CONSENT (Required if Spouse not named beneficiary):
I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.

                     
Spouse Name:
                   
 
                   
 
                   
Signature:
          Date:        
 
                   

Received by the Plan Administrator this ________ day of ___________________,
2___

                By:                 Title:      

14